
	
		I
		111th CONGRESS
		2d Session
		H. R. 5847
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Walz (for himself
			 and Mr. Boozman) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to
		  establish grant programs for the development and implementation of model
		  undergraduate and graduate curricula on child abuse and neglect at institutions
		  of higher education throughout the United States and to assist States in
		  developing forensic interview training programs, to establish regional training
		  centers and other resources for State and local child protection professionals,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Child Protection Training
			 Act.
		2.FindingsCongress finds the following:
			(1)Studies indicate
			 that the majority of child protection professionals, including child protection
			 workers, child protection attorneys, medical and mental health professionals,
			 law enforcement officers, forensic interviewers, and other professionals who
			 work directly with maltreated children, are inadequately prepared through
			 undergraduate and graduate programs to recognize and respond to cases of child
			 maltreatment.
			(2)Studies indicate
			 that individuals mandated to report child maltreatment often fail to recognize
			 instances of maltreatment, and that such failure to recognize maltreatment is
			 attributable, in part, to inadequate training in undergraduate and graduate
			 programs.
			(3)Child protection
			 professionals often find it difficult to access quality training on
			 investigating, or otherwise responding to, cases of child maltreatment, and
			 many programs, such as forensic interview training programs, that require
			 intensive training and small class sizes could reach more professionals if such
			 programs were developed at the State, rather than the national, level.
			(4)Child protection
			 professionals should be trained not only to respond to cases of child
			 maltreatment after such maltreatment has occurred, but also to take a
			 leadership role in implementing evidence-based community prevention
			 programs.
			(5)The National Child
			 Protection Training Center has taken a leadership role in implementing model
			 undergraduate and graduate curricula on child abuse and neglect, in assisting
			 States in developing forensic interview training programs, and in providing
			 ongoing training, technical assistance, and publications to child protection
			 professionals. Specifically, the National Child Protection Training Center
			 has—
				(A)assisted the
			 States of Arkansas, Connecticut, Delaware, Georgia, Illinois, Indiana, Kansas,
			 Maryland, Missouri, Mississippi, New Jersey, Oklahoma, Ohio, South Carolina,
			 Virginia, and West Virginia in developing and sustaining forensic interview
			 training programs;
				(B)developed and
			 implemented model undergraduate and graduate curricula on child maltreatment in
			 13 universities and colleges in 8 States and the District of Columbia, and has
			 worked with dozens of additional universities to implement model curricula;
			 and
				(C)provided training,
			 technical assistance, and other services to more than 40,000 child protection
			 professionals throughout the United States.
				3.Establishment of
			 regional training centers and grant programs
			(a)In
			 generalThe Child Abuse
			 Prevention and Treatment Act is amended by inserting after section 109 (42
			 U.S.C. 5106e) the following:
				
					109A.Regional
				training centers and grant programs
						(a)Regional
				training centersThe Secretary of Health and Human Services
				(referred to in this section as the Secretary) shall enter into
				an agreement with the National Child Protection Training Center to establish
				and sustain within the Center regional training centers in the midwestern,
				northeastern, southern, and western regions of the United States, which shall
				be called Regional Training Centers (referred to in this section
				as the Centers). The Centers shall—
							(1)provide child
				protection professionals (including child protection workers, child protection
				attorneys, medical and mental health professionals, law enforcement officers,
				forensic interviewers, and other professionals who work directly with
				maltreated children) in the field with low-cost, high-quality training,
				technical assistance, and publications;
							(2)provide child
				protection professionals ongoing training and assistance in developing
				evidence-based community prevention programs;
							(3)develop model
				undergraduate and graduate curricula on child maltreatment and, after approval
				by the Secretary, disseminate the curricula to community colleges, colleges,
				universities, law schools, medical schools, and other institutions of higher
				education; and
							(4)assist States in
				developing and maintaining forensic interview training programs.
							(b)Grant
				programsThe Secretary, in accordance with agreements entered
				into with the National Child Protection Training Center, shall establish the
				following grant programs:
							(1)Forensic
				interview training programsThe National Child Protection
				Training Center, in accordance with an agreement between such center and the
				Secretary under this paragraph, shall award grants to State and local
				governments and other nonprofit entities to—
								(A)assist State and
				local child protection professionals described in subsection (a) in developing
				statewide forensic interview training programs; or
								(B)expand forensic
				interview training programs to provide for additional, advanced forensic
				interview training courses.
								(2)Model
				curriculaThe National Child Protection Training Center, in
				accordance with an agreement between such center and the Secretary under this
				paragraph, shall award grants to State and local governments and other
				nonprofit entities to—
								(A)defray the
				expenses of institutions of higher education in implementing model
				undergraduate or graduate curricula on child abuse and neglect; or
								(B)assist
				institutions of higher education in expanding model undergraduate or graduate
				curricula on child abuse and neglect.
								(c)Authorization of
				appropriations
							(1)Regional
				centersTo carry out subsection (a), there is authorized to be
				appropriated $3,000,000 for each of fiscal years 2011 through 2014.
							(2)Grant
				programsTo carry out subsection (b), there is authorized to be
				appropriated $2,000,000 for each of fiscal years 2011 through 2014, of
				which—
								(A)$1,000,000 per
				fiscal year shall be allocated to the program under paragraph (1) of such
				subsection; and
								(B)$1,000,000 per
				fiscal year shall be allocated to the program under paragraph (2) of such
				subsection.
								.
			(b)Clerical
			 amendmentsThe Child Abuse Prevention and Treatment Act (42
			 U.S.C. 5101 et seq.) is amended—
				(1)in section 1(b),
			 by inserting after the item relating to section 109 the following new
			 item:
					
						
							109A. Regional training centers
				and grant programs.
						
						;
				  and
				(2)in section
			 112—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by inserting (except section 109A) after
			 this title; and
						(ii)in
			 paragraph (2)(A), by inserting (except for activities under section
			 109A) after this title; and
						(B)in subsection (b),
			 by inserting (except for funds appropriated under section 109A)
			 after this title.
					
